EXHIBIT 10.2

AMENDMENT TO THE
XBOXÔ PUBLISHER LICENSING AGREEMENT
(Tiered Royalty Rate Structure and Xbox Platinum Hits Program)

 

This Amendment (“Amendment”) is entered into and effective as of January 31,
2003 (the “Effective Date”) by and between Microsoft Licensing, Inc., a Nevada
corporation (“Microsoft”), and THQ Inc. (“Licensee”), and supplements the XboxÔ
Publisher License Agreement between the parties dated as of  March 20, 2001 
(“PLA”), and as previously amended.

 

RECITALS

 

A.                                    Whereas, Microsoft and its affiliated
companies develop and license a computer game system, known as the Xbox™ game
system; and

 

B.                                    Whereas, Licensee is an experienced
publisher of software products and is developing and publishing one or more
software products to run on the XboxÔ game system pursuant to the parties’ PLA;
and

 

C.                                    Whereas, the parties wish to amend the
royalty rates set forth in the PLA in order to provide a more flexible worldwide
royalty scale for Licensee’s Xbox games.

 

Accordingly, for and in consideration of the mutual covenants and conditions
contained herein, and for other good and valuable consideration, receipt of
which each party hereby acknowledges, Microsoft and Licensee agree as follows:

 

I.                                         DEFINITIONS; INTERPRETATION

 

a.                                       Except as expressly provided otherwise
in this Amendment, capitalized terms shall have the same meanings ascribed to
them in the PLA.

 

b.                                       The terms of the PLA are incorporated
by reference, and except and to the extent expressly modified by this Amendment
or any previous amendments, the PLA shall remain in full force and effect and is
hereby ratified and confirmed.   The parties acknowledge that except as
expressly set forth herein, this Amendment supersedes any prior amendments to
the PLA related to manufactured Finished Product Unit (“FPU”) royalty rates and
payments.

 

c.                                     “European Sales Territory” means for
purposes of this Amendment the Territory comprising Europe, Australia and New
Zealand, and any other countries which may be added by Microsoft at any time and
from time to time following the date of this Amendment, as such additions shall
be set forth in the Xbox Guide.

 

d.                                     “North American Sales Territory” means
for purposes of this Amendment the Territory comprising the United States,
Canada and Mexico, and any other countries which may be added by Microsoft at
any time and from time to time following the date of this Amendment, as such
additions shall be set forth in the Xbox Guide.

 

e.                                       “Asian Sales Territory Excluding Japan”
means for purposes of this Amendment the Territory comprising Taiwan, Hong Kong,
Singapore and Korea, and any other countries which may be added by Microsoft at
any time and from time to time following the date of this Amendment, as such
additions shall be set forth in the Xbox Guide.

 

f.                                         “Japan Sales Territory” means for
purposes of this Amendment the country of Japan and any other countries which
may be added by Microsoft at any time and from time to time following the date
of this Amendment, as such additions shall be set forth in the Xbox Guide.

 

g.                                      “Standard FPU” means an FPU of a
Software Title which is not a Platinum FPU.  The Commercial Release of a
Software Title may only consist of Standard FPUs.

 

h.                                      “Platinum FPU” means an FPU of a
Platinum Software Title, as such term is further defined in Section [7].1.6 of
this Amendment.

 

MICROSOFT CONFIDENTIAL

--------------------------------------------------------------------------------


 

i.                                         “Release to Manufacture” means the
date when both parties (i.e., Microsoft and Licensee) have authorized the
Authorized Replicator in a specific Manufacturing Region to begin replication of
Standard and/or Platinum FPUs for distribution to a specified Sales Territory.

 

j.                                         “Base Royalty” means the licensing
fee to be paid to Microsoft that is based on a combination of:

i.            the Wholesale Price (for North America and Europe) or the
Suggested Retail Price (for Japan) of an FPU;

ii.        the Manufacturing Region (as defined in Section [7].1.4.1 of the
Agreement, as restated below); and

iii.    the Sales Territory (as defined in Section [7].1.4.1 of the Agreement,
as restated below).

 

Base Royalty is further defined in Section [7].1.4.1.

 

k.                                     “Wholesale Price” means the **** price
which Licensee intends to charge retailers and/or distributors in bona fide
third party transactions for the right to license the Software Title for resale,
it being agreed that (i) ****; (ii) if Licensee enters into an agreement with a
third party providing the third party with the exclusive right to distribute the
Software Title in a Sales Territory, the Wholesale Price shall be governed by
the ****; and (iii) if the Wholesale Price varies among countries in a single
Sales Territory, the  for the Territory shall be used to determine the Base
Royalty for the entire Sales Territory.

 

II.                                     REVISED ROYALTY RATES.   The section of
the PLA entitled “Royalties” (which may be either Section 6.1 or 7.1 of
Licensee’s PLA)  is amended and restated in its entirety to read as follows:

 

[7].1                       Royalties.

 

[7].1.1           Royalty Payments.  In accordance with the terms of this
Section [7], Licensee shall have the option of paying the  Standard FPU
royalties in US Dollars, Japanese Yen or Euros.  Licensee shall exercise its
option by completing, signing and returning to Microsoft the Xbox Publisher
Royalty Selection Form annexed as Exhibit 1 hereto, and designating the
appropriate box thereby selecting  to pay royalties on either a “Worldwide” or
“Regional” basis, it being agreed that, if Licensee does not complete and return
the Royalty Selection Form within **** days following the Effective Date of this
Amendment, then the Regional or Worldwide option that Licensee designated prior
to the Effective Date of this Amendment shall remain in effect.    The royalty
selection designation shall be binding throughout the Term of this Agreement for
all of Licensee’s Software Titles.  If Licensee elects to pay on a Worldwide
basis, it shall pay royalties in US Dollars regardless of where the Standard
FPUs are distributed or manufactured.  If Licensee elects to pay on a Regional
basis, it shall pay royalties in US Dollars, Japanese Yen or Euros in accordance
with the table set forth in this Section [7].1 (“Royalty Table”) and the
following provisions.

 

(a)  If Licensee has chosen regional billing and the Authorized Replicator
manufacturing the Standard FPUs is located in Japan, Singapore, Malaysia or
Taiwan, Licensee shall pay its royalty denominated in Japanese Yen as set forth
in the Royalty Table for such Standard FPUs.

 

(b)  If Licensee has chosen regional billing and the Authorized Replicator
manufacturing the Standard FPUs is located within Europe, Licensee shall pay its
royalty denominated in Euros as set forth in the Royalty Table for such Standard
FPUs.

 

(c)  If Licensee has chosen regional billing and the Authorized Replicator
manufacturing the Standard FPUs is located in any other country or region of the
world, Licensee shall pay its royalty denominated in US Dollars as set forth in
the Royalty Table for such Standard FPUs.

 

[7].1.2             Notwithstanding the foregoing, in the event the conversion
ratio for either Yen or Euros to Dollars, as described by the Reuters news
service as set forth on “Reuters.com” (as of 4:00 p.m. London, England time),
falls outside the foreign exchange trading range as set forth in the chart
below, for a period of time greater than **** consecutive days, Microsoft may
then, in its good faith discretion and according to its normal practices,
readjust the royalty amounts set forth in the Royalty Table for that currency. 
Microsoft shall provide Licensee with notice of any such changes in the royalty
amounts.

 

--------------------------------------------------------------------------------

*  Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

2

--------------------------------------------------------------------------------


 

Yen/Euro to US Dollar Trading Range

 

 

 

Minimum

 

Maximum

 

 

 

 

 

 

 

Yen

 

****

 

****

 

Euros

 

****

 

****

 

 

[7].1.3             Release to Manufacture Within **** of Receipt of Executed
Amendment.  With respect to the specific Sales Territories in which Software
Titles Release to Manufacture prior to or within **** after the date that
Microsoft receives executed copies of this Amendment from Licensee (“Execution
Date”), Licensee shall pay Microsoft nonrefundable royalties, on a Software
Title-by-Software Title basis, for each Standard FPU manufactured during the
Term of this Agreement, in accordance with the following table:

 

Standard FPUs Manufactured

 

Royalty per
Applicable Standard FPU
US Dollars
Yen
Euros

 

 

 

 

 

Units ****

 

****

 

 

 

****

 

 

 

****

 

 

 

 

 

Units ****

 

****

 

 

 

****

 

 

 

****

 

 

 

 

 

Units ****

 

****

 

 

 

****

 

 

 

****

 

Units **** and above

 

****

 

 

 

****

 

 

 

****

 

 

Notwithstanding the foregoing, **** will be payable hereunder with respect to
any Demo Versions.

 

[7].1.4             Release to Manufacture **** After Receipt of Executed
Amendment

 

[7].1.4.1                                                 Base Royalties.  With
respect to the specific Sales Territories in which Software Titles Release to
Manufacture at least **** after the Execution Date, Licensee shall pay Microsoft
nonrefundable Base Royalties, on a Software Title-by-Software Title basis, for
each Standard FPU manufactured during the Term of this Agreement, in accordance
with the Base Royalty tables set forth in this Section [7].1.4 and the “Unit
Discount” table set forth in  Section [7].1.5.  If Licensee has chosen the
Worldwide billing option, (i) the applicable Base Royalty for Standard FPUs for
Software Titles intended for sale in the European and North American Sales
Territories shall be determined by the Wholesale Price of the Software Title,
and for Software Titles intended for sale in the Japan Sales Territory, the Base
Royalty shall be determined by the Suggested Retail Price; and (ii) the Base
Royalty shall always be payable in United States Dollars.  If Licensee has
chosen the Regional billing option, the applicable Base Royalty for Standard
FPUs for Software Titles intended for sale in the European, Japan and North
American Sales Territories shall be determined by: (x) the Wholesale Price of
the Software Title (for Japan, the Suggested Retail Price); (y) the Territory in
which the Standard FPUs are manufactured (the “Manufacturing Region”); and (z)
the Territory in which Licensee intends to sell the Standard FPUs (the “Sales
Territory”).  In addition, if Licensee has chosen the Regional billing option,
the applicable currency for payment of the Base Royalty shall be solely
determined by the Manufacturing Region of the applicable FPUs.  The applicable
Base Royalty for Standard FPUs for Software Titles intended for sale in the
Asian

 

--------------------------------------------------------------------------------

*  Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

3

--------------------------------------------------------------------------------


 

Sales Territory Excluding Japan shall be, until further notice from Microsoft,
determined solely by the Manufacturing Region.  Base Royalties per Sales
Territory for both the Worldwide and Regional billing options are set forth in
the following tables:

 

North American Sales Territory

 

 

 

Wholesale Price

 

North American
Manufacturing
Region

 

European
Manufacturing
Region

 

Asian
Manufacturing
Region

 

Wordwide Billing
Option

 

 

 

 

 

 

 

 

 

 

 

 

 

Tier 1

 

****

 

****

 

****

 

****

 

****

 

Tier 2

 

****

 

****

 

****

 

****

 

****

 

Tier 3

 

****

 

****

 

****

 

****

 

****

 

 

European Sales Territory

 

 

 

Wholesale Price

 

North American
Manufacturing
Region

 

European
Manufacturing
Region

 

Asian
Manufacturing
Region

 

Worldwide Billing
Option

 

 

 

 

 

 

 

 

 

 

 

 

 

Tier 1

 

****

 

****

 

****

 

****

 

****

 

Tier 2

 

****

 

****

 

****

 

****

 

****

 

Tier 3

 

****

 

****

 

****

 

****

 

****

 

 

Japan Sales Territory

 

 

 

Suggested
Retail Price

 

North American
Manufacturing
Region

 

European
Manufacturing
Region

 

Asian
Manufacturing
Region

 

Worldwide Billing
Option

 

 

 

 

 

 

 

 

 

 

 

 

 

Tier 1

 

****

 

****

 

****

 

****

 

****

 

Tier 2

 

****

 

****

 

****

 

****

 

****

 

Tier 3

 

****

 

****

 

****

 

****

 

****

 

 

Asian Sales Territory Excluding Japan

 

North American  Manufacturing
Region

 

European Manufacturing
Region

 

Asian Manufacturing
Region

 

Worldwide Billing
Option

 

** **

 

****

 

****

 

****

 

 

[7].1.4.2   Determination of Base Royalty Tier.  Regardless of whether Licensee
has chosen the Worldwide or Regional billing option, in order for the
appropriate royalty tier to be applied to Licensee’s Standard FPUs, Licensee
shall submit a completed and signed Royalty Tier Selection Form in the form
attached hereto as Exhibit 2 for each Software Title’s Sales Territory to
Microsoft no later than forty-five (45) days prior to the date of Licensee’s
first submission to Microsoft of the final release version of such Software
Title for certification in each Sales Territory.  Notwithstanding the foregoing,
if Licensee chooses not to reveal a Software Title’s Wholesale Price range (or,
in the case of the Japan Territory, Suggested Retail Price range), it shall have
no obligation to submit a Royalty Tier Selection Form; provided, however, that
in such case, (i) the Base Royalty for such Software Title shall be the **** for
such Software Title, ****

 

--------------------------------------------------------------------------------

*  Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

4

--------------------------------------------------------------------------------


 

of the actual Wholesale (or Suggested Retail) Price; and (ii) unless notified
otherwise by Licensee in writing, the Sales territory for any FPUs for the
Software Title shall be deemed to be the same as the Manufacturing Region for
such FPUs.  Additionally, if Licensee, for any other reason, fails to submit a
Royalty Tier Selection Form for a Software Title within the time frame specified
above, (a) the Base Royalty will **** to the applicable ****, **** of the actual
Wholesale (or Suggested Retail) Price; and (b) unless notified otherwise by
Licensee in writing, the Sales territory for any FPUs for the Software Title
shall be deemed to be the same as the Manufacturing Region for such FPUs. 
Following the selection of a Base Royalty by Licensee in accordance with this
Section for a Software Title in a Sales Territory, such Base Royalty shall be
binding with respect to such Software Title in such Sales Territory, even if the
Wholesale (or Suggested Retail) Price is reduced following the Software Title’s
Commercial Release in such Sales Territory.    Notwithstanding the
foregoing,**** will be payable hereunder with respect to any Demo Versions.

 

[7].1.5             Unit Discounts.   Regardless of whether Licensee has chosen
the Worldwide or Regional Billing option, Licensee shall be eligible for a
discount (a “Unit Discount”) on the applicable Base Royalty based on the **** of
Standard FPUs that have been **** in each Sales Territory, regardless of
Manufacturing Region.  The discount will be rounded up to the nearest Cent, Yen
or hundreth of a Euro.   The discount schedule will be updated and revised  in
the first calendar quarter each year and will be effective starting the
following July.  The following discount grid is the first of such discount
schedules and will be effective immediately but only for Software Titles that
Commercially Release on or after ****.

 

Unit Discount

 

North American
Sales Territory
(Number of
Standard FPUs
Manufactured)

 

European Sales
Territory (Number

of Standard FPUs
Manufactured)

 

Japan Sales
Territory (Number
of Standard FPUs
Manufactured)

 

Asian Sales Territory
Excluding Japan
(Number of Standard
FPUs Manufactured)

 

****

 

****

 

****

 

****

 

* ****

 

****

 

****

 

****

 

****

 

*

 

****

 

****

 

****

 

****

 

*

 

****

 

****

 

****

 

****

 

*

 

****

 

****

 

****

 

****

 

*

 

 

--------------------------------------------------------------------------------

* ****

 

For purposes of the following examples, it is assumed that Licensee has chosen
the Regional billing option and has properly selected the applicable Base
Royalty in accordance with the provisions of this Section.

 

Example 1:   Licensee manufactures a Software Title in the North American
Manufacturing Region for sale in the North American Sales Territory with a
wholesale price between **** and **** and with an initial order quantity of ****
Standard FPUs.  Licensee manufactures the same Software Title in the European
Manufacturing Region for sale in the European Sales Territory with a wholesale
price between ** - ** and with an initial order quantity of **** Standard
FPUs.   The actual applied royalty rates for this Software Title would be:

 

i.                                          For North American Sales Territory:

a.     **** for units **** through **** (**** discount)

b.              **** (i.e., **** x ****) for units **** through **** (****
discount)

ii.                                       For European Sales Territory:

a.     € **** for units **** through **** (**** discount)

 

Example 2:   Licensee manufactures a Software Title for sale in the North
American Sales Territory with a wholesale price between **** and **** and with
an initial order quantity of **** Standard FPUs manufactured in

 

--------------------------------------------------------------------------------

*  Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

5

--------------------------------------------------------------------------------


 

the North American Manufacturing Region, and a subsequent order quantity of ****
Standard FPUs manufactured in the European Manufacturing Region for sale in the
North American Sales Territory.  Licensee manufactures the same Software Title
in the European Manufacturing Region for sale in the Japan Sales Territory at a
suggested retail price below **** and with an initial order quantity of ****
Standard FPUs.   The actual applied royalty rates for this Software Title would
be:

 

i.                                          For North American Sales Territory:

a.     **** for units **** thru **** (**** discount)

b.     **** for units **** through **** (**** discount)

c.    **** (i.e., **** x ****) for units **** through **** (**** discount)

ii.                                       For Japan Sales Territory:

a.    **** for units **** through **** (**** discount)

 

[7].1.6             Royalty Rates for Platinum Program Software Titles.      If
Licensee elects to publish a Software Title under the “Xbox Platinum Hits
Program” (as such program has been established in the North American Sales
Territory and the European Sales Territory) (such Software Title being referred
to herein as a “Platinum Software Title”), Licensee shall pay to Microsoft the
nonrefundable royalties set forth below, in lieu of the royalties otherwise
specified in this Section [7], for each Platinum FPU manufactured during the
Term of this Agreement.  Software Titles shall be eligible for the Xbox Platinum
Hits Program commencing **** in the North American Sales Territory and
commencing on **** in the European Sales Territory.  If and when Microsoft
establishes a comparable program in the Japan and/or the Asian Sales Territory
Excluding Japan (which decision shall be in Microsoft’s sole discretion),
Microsoft shall provide Licensee with advance notice thereof, it being agreed
that the per unit royalty to be paid by Licensee in connection with the Platinum
Hits (or comparable) program in Japan shall be as set forth below.

 

 

 

Royalty Per Platinum FPU Manufactured

 

Sales Territory

 

North American
Manufacturing Region

 

European Manufacturing
Region

 

Japan Manufacturing
Region

 

All

 

****

 

****

 

****

 

 

Notwithstanding the foregoing, **** will be payable hereunder with respect to
any Demo Versions.

 

[7].1.6.1       Qualifying Software Titles.    In order for a Software Title to
qualify as a Platinum Software Title in a Sales Territory, all of the following
conditions must be satisfied:

 

(i)  The Software Title must have been Commercially Released and commercially
available as a Standard FPU in the applicable Sales Territory for at least ****
**** months;

 

(ii)  The following minimum Standard FPU manufacturing quantity for the
applicable Sales Territory must have been met:

 

(a)                                For a Platinum FPU Commercial Release date
between **** for the applicable Sales Territory:

 

•                                           **** Standard FPUs must have been
manufactured for the North American Sales Territory.

•                                           **** Standard FPUs must have been
manufactured for the European Sales Territory.

•                                           **** Standard FPUs (or such other
minimum quantity as may be determined by Microsoft) must have manufactured for
the Japan Sales Territory.

 

(b)                                 For a Platinum FPU  Commercial Release date
between **** for the applicable Sales Territory:

 

--------------------------------------------------------------------------------

*  Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

6

--------------------------------------------------------------------------------


 

•                                           **** Standard FPUs must have been
manufactured for the North American Sales Territory.

•                                           **** Standard FPUs must have been
manufactured for the European Sales Territory.

•                                           **** Standard FPUs (or such other
minimum quantity as determined by Microsoft) must have manufactured for the
Japan Sales Territory.

 

(c)                                  For a Platinum FPU Commercial Release date
**** for the applicable Sales Territory, quantities as determined by Microsoft

 

(iii)                              Wholesale Price per Platinum FPU must not
exceed **** in the North American Sales Territory or **** in the European Sales
Territory; and the suggested retail price must be less than **** in the Japan
Sales Territory.

 

(iv)                             All Marketing Materials for a Platinum Software
Title must clearly indicate that the Software Title is an Xbox Platinum Hit (or
such other title that Microsoft designates for a comparable program in
applicable Territories), and Licensee shall submit all such Marketing Materials
to Microsoft for its approval in accordance with Section 2.3.4 of the PLA. 
Branding and other requirements for Platinum Software Title Marketing Materials
shall be set forth in the Xbox Guide.

 

(v)                                The Platinum FPU version of the Software
Title must be the same or substantially equivalent to the Standard FPU version
of the Software Title. Notwithstanding the foregoing, all known material bugs or
errors in the Standard FPU version shall be corrected in the Platinum FPU
version, and Licensee acknowledges that any such corrections may require the
Software Title to be re-Certified at Licensee’s expense.  Licensee may modify or
add additional content or features to the Platinum FPU version of the Software
Title (e.g., demos or game play changes) subject to Microsoft’s review and
approval, which approval shall not be unreasonably withheld, and Licensee
acknowledges that any such modifications or additions may also require the
Software Title to be re-Certified at Licensee’s expense.

 

Provided that all of the foregoing conditions have been satisfied with respect
to a Software Title in a particular Sales Territory and Licensee provides
Microsoft with a completed Platinum Hits Program Publication Form in the form
annexed hereto as Exhibit 3 no later than **** days prior to the targeted
Commercial Release of the Platinum Software Title, Licensee shall be authorized
to manufacture and distribute Platinum FPUs in such Sales Territory.

 

Additionally, so long as the conditions described in subsections (iii), (iv) and
(v) above have been met, Licensee may select one additional Software Title as a
Platinum Software Title in each Sales Territory so long as: (a) the applicable
Software Title has been commercially available as a Standard FPU in the
applicable Sales Territory for at least **** **** months; and (b) a comparable
version of the Software Title has been commercially released in the applicable
Sales Territory for another game console platform as of **** as part of a
program comparable to the Xbox Platinum Hits Program.

 

III.                                 The section of the PLA entitled “Royalty
Payments” (which may be either Section 6.2 or 7.2 of Licensee’s PLA) is hereby
deleted in its entirety.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the Effective Date on the dates indicated below.

 

MICROSOFT LICENSING, INC.

[PUBLISHER’S NAME]

 

 

/s/ Roxanne V. Spring

 

/s/ Tim Walsh

 

By (sign)

By (sign)

Roxanne V. Spring

 

Tim Walsh

 

Name (Print)

Name (Print)

CPM

 

Senior VP, International Publishing & Wireless

 

Title

Title

12-Mar-2007

 

March 11, 2003

 

Date

Date

 

--------------------------------------------------------------------------------

*  Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

7

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

XBOX PUBLISHER ROYALTY SELECTION FORM

 

PLEASE COMPLETE THE BELOW INFORMATION, SIGN THE FORM, AND FAX IT TO MICROSOFT
LICENSING, INC. (“MSLI”) AT (775) 826-0506.   UPON RECEIPT OF THE COMPLETED AND
SIGNED FORM, MSLI SHALL ACKNOWLEDGE RECEIPT  WHERE INDICATED BELOW AND RETURN A
FULLY EXECUTED COPY OF THE FORM TO THE PUBLISHER AT THE FAX NUMBER INDICATED BY
THE PUBLISHER BELOW.  THIS FORM SHALL BE BINDING ON THE PARTIES UPON FULL
EXECUTION.

 

•                  PUBLISHER SHALL CHOOSE ONE OF THE ROYALTY OPTIONS SET FORTH
BELOW WHICH SHALL APPLY TO ALL OF PUBLISHER’S SOFTWARE TITLES DURING THE TERM OF
THE AGREEMENT.

•                  IF PUBLISHER DOES NOT WISH TO CHANGE ITS CURRENT ROYALTY
OPTION, PUBLISHER DOES NOT  NEED TO COMPLETE THIS FORM.

•                  IF THIS FORM IS RETURNED ON OR BEFORE **** THE EFFECTIVE DATE
OF THE ROYALTY CHANGE WILL ALSO BE ****.  IF THIS FORM IS RETURNED AFTER ****,
THE ROYALTY CHANGE WILL NOT BE EFFECTIVE UNTIL THE 1ST DAY OF THE FOLLOWING
MONTH.

 

 

Publisher name:      THQ
Inc.                                                                                                                                              

 

****

Worldwide

 

****   (initials)

 

****

Regional

 

****   (initials)

 

 

(Choose only one of the above)

 

The undersigned represents that he/she has authority to submit this form on
behalf of the above publisher, and that the information contained herein is true
and accurate.

 

 

/s/ Tim Walsh

 

 

By (sign)

 

Tim Walsh

 

 

Name (Print)

 

SVP, International Publishing & Wireless

 

 

Title

 

818-871-7400

 

 

Fax number

 

3/11/03

 

 

Date

 

RECEIVED AND ACKNOWLEDGED:

 

MICROSOFT LICENSING, INC.

 

/s/ Roxanne V. Spring

 

By (sign)

 

Roxanne V. Spring

 

Name (Print)

 

GPM

 

Title

 

12-Mar-2003

 

Date

 

 

--------------------------------------------------------------------------------

*  Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

8

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

XBOXÔ PUBLISHER LICENSING ROYALTY TIER SELECTION FORM

 

PLEASE COMPLETE THE BELOW INFORMATION, SIGN THE FORM, AND FAX IT TO MICROSOFT
LICENSING, INC. (“MSLI”) AT (425) 936-7329 TO THE ATTENTION OF
MSLIXASG@MICROSOFT.COM.  UPON RECEIPT OF THE THE COMPLETED AND SIGNED FORM, MSLI
SHALL E-MAIL AN ACKNOWLEDGEMENT OF RECEIPT TO THE PUBLISHER AT THE E-MAIL
ADDRESS SPECIFIED BY THE PUBLISHER BELOW.  THIS FORM SHALL BE BINDING ONLY UPON
PUBLISHER’S RECEIPT OF THE E-MAIL ACKNOWLEDGEMENT.

 

NOTES:

•                                 THIS FORM MUST BE SUBMITTED AT LEAST **** DAYS
PRIOR TO THE SOFTWARE TITLE’S FIRST SUBMISSION OF THE FINAL RELEASE VERSION OF
THE SOFTWARE TITLE TO MICROSOFT FOR CERTIFICATION FOR EACH RESPECTIVE SALES
TERRITORY.  IF THIS FORM HAS NOT BEEN SUBMITTED WITHIN THIS TIME FRAME THEN THE
ROYALTY RATE DEFAULTS TO THE TIER 1 ROYALTY RATE FOR THE APPLICABLE SALES
TERRITORY.

•                                 ONCE THE ROYALTY TIER HAS BEEN SELECTED IT IS
BINDING FOR THE LIFE OF THE SOFTWARE PRODUCT IN THE SPECIFIED SALES TERRITORY.

•                                 A SEPARATE FORM MUST BE SUBMITTED FOR EACH
SALES TERRITORY.

 

1.               Publisher
name:                                                                                                                                        

2.               Xbox Software Title
Name:                                                                                                                                        

 

3.               XMID Number:

                                                        North American

                                                        Japan

                                                        Europe

 

4.               Manufacturing Region (check one):

                                                        North America

                                                        Japan

                                                        Europe

 

5.               Sales Territory (check one):

                                                        North American Sales
Territory

                                                        Japan Sales Territory

                                                        European Sales Territory

 

6.               Final Certification Date:

                                                                    North
American Sales Territory

                                                                    Japan Sales
Territory

                                                                    European
Sales Territory

 

7.               Select Royalty Tier: (check one):

                                                        Tier 1

                                                        Tier 2

                                                        Tier 3

 

The undersigned represents that he/she has authority to submit this form on
behalf of the above publisher, and that the information contained herein is true
and accurate.

 

 

 

 

 

By (sign)

 

 

 

 

Name (Print)

 

 

 

 

Title

 

 

 

 

E-Mail Address (for confirmation)

 

 

 

 

Date

 

 

--------------------------------------------------------------------------------

*  Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

9

--------------------------------------------------------------------------------


 

EXHIBIT 3

 

XBOXÔ PLATINUM HITS PROGRAM PUBLICATION FORM

 

PLEASE COMPLETE THE BELOW INFORMATION, SIGN THE FORM, AND FAX IT TO MICROSOFT
LICENSING, INC. (“MSLI”) AT (425) 936-7329 TO THE ATTENTION OF
MSLIXASG@MICROSOFT.COM WITH A COPY SENT TO PUBLISHER’S XBOX ACCOUNT MANAGER. 
UPON RECEIPT OF THE COMPLETED AND SIGNED FORM, MSLI SHALL E-MAIL AN
ACKNOWLEDGEMENT OF RECEIPT TO THE PUBLISHER AT THE E-MAIL ADDRESS SPECIFIED BY
THE PUBLISHER BELOW.  THIS FORM WILL BE BINDING ONLY UPON PUBLISHER’S RECEIPT OF
THE E-MAIL ACKNOWLEDGEMENT.

 

NOTES:

•                  THIS FORM MUST BE SUBMITTED BY A PUBLISHER IN ORDER TO
PUBLISH A SOFTWARE TITLE AS PART OF THE XBOX PLATINUM HITS PROGRAM (OR OTHER
COMPARABLE PROGRAM) IN ANY SALES TERRITORY.

•                  A SEPARATE FORM MUST BE SUBMITTED FOR EACH SALES TERRITORY IN
WHICH THE PUBLISHER WISHES TO PUBLISH A SOFTWARE TITLE AS PART OF THE PROGRAM.

 

1.           Publisher
name:                                                                                                                                          

1)              Xbox Software Title Name:
                                                                                                                       

 

2)              XMID Number:
                                                                                                                                          

 

3)              Sales Territory for which Publisher wants to publish the
Software Title as a Platinum Hit (check one):

                                                        North American Sales
Territory

                                                        Japan Sales Territory

                                                        European Sales Territory

 

4)              Date of Commercial Release of Software Title in applicable Sales
Territory:                                  

 

5)              Number of Standard FPUs manufactured to date for the Software
Title for the applicable Sales Territory:                  

 

6)              Projected Commercial Release date of Software Title in the
applicable Sales Territory as part of Platinum Hits Program:

                             

 

7)              Manufacturing Region for Platinum Hits FPUs (check one)

                                                        North America

                                                        Japan

                                                        Europe

 

--------------------------------------------------------------------------------

*  Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

10

--------------------------------------------------------------------------------


 

The undersigned represents that he/she has authority to submit this form on
behalf of the above publisher, and that the information contained herein is true
and accurate.

 

 

 

 

 

By (sign)

 

 

 

 

Name (Print)

 

 

 

 

Title

 

 

 

 

E-Mail Address (for confirmation)

 

 

 

 

Date

 

--------------------------------------------------------------------------------

*  Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

11

--------------------------------------------------------------------------------